Citation Nr: 1228573	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  06-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from May 1971 to September 1991.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2005 by the Department of Veterans Affairs (VA) Little Rock, Arkansas, Regional Office (RO).  


FINDING OF FACT

Although the Veteran received treatment in service for lumbosacral strain, his current low back disability is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify was satisfied in this case by way of a letter dated March 2005 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what information and evidence was required to substantiate the service connection claim on appeal on a direct and presumptive basis, and of the Veteran's and VA's respective duties for obtaining evidence.  In December 2006, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  The Veteran's claim was readjudicated following this notice by way of supplemental statements of the case dated December 2011 and June 2012.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in conjunction with his service connection claim for a low back disability.  These examinations evaluated the Veteran's back disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran's claim was previously before the Board in September 2010 and March 2012 and remanded at that time for additional evidentiary development, to include affording the Veteran the opportunity to identify outstanding treatment records, obtaining outstanding VA treatment records, and affording the Veteran the opportunity for a VA examination.  The requested development was completed as directed and the Veteran's claim is before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to-assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Establishing Service Connection

The Veteran contends that he is entitled to service connection for a low back disability.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection for certain disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. 3.303(d).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  


Factual Background and Analysis

Service treatment records associated with the claims file revealed that the Veteran was treated for lumbosacral strain in March 1981 after lifting a heavy load at work.  Service personnel records reflected that the Veteran worked as a fabricator and parachute specialist.  The remainder of the Veteran's service treatment records was negative for a diagnosis of or treatment for a low back disability and there is no evidence of arthritis within one year after retirement from service.

Within one year after retirement from service, in January 1992, the Veteran was afforded a VA general medical examination and a neurology examination.  No evidence of a back disability was noted at that time and the Veteran made no such complaints.  Similarly, VA administered general medical examinations in March 1994 and November 1996.  No evidence of a back disability was noted at that time and the Veteran made no such complaints.     

The Veteran presented to a VA medical facility in June 2001 and reported subjective complaints of chronic, sciatica-type shooting pain in his lateral leg for the past year.  The impression was degenerative joint disease and neuropathy, among other conditions.  Magnetic resonance imaging (MRI) taken in August 2001 was interpreted to show multi-level bulging with multi-level degenerative changes throughout the lumbar spine.  Small disc herniation was also found on the left at the L5-S1 level.  Additional diagnostic testing performed in November 2001 was interpreted to show evidence of minimal findings consistent with chronic left S1 radiculopathy with ongoing denervation.  

In January 2002, the Veteran reported subjective complaints of chronic low back pain for the past 15 years.  In May 2002, the Veteran reported intermittent back pain triggered by bending and exacerbated by extended walking or standing.  The diagnosis was intermittent chronic low back pain with altered gait mechanics due to bilateral tightness of the tendo-achilles and left sacroiliac joint syndrome.  

The Veteran was afforded a VA neurological examination in July 2002.  According to the examiner, the Veteran experienced chronic low back pain with radiation into the left lower extremity.  The diagnosis was left L5 radiculopathy.  

A follow-up MRI performed in December 2003 was interpreted to show multi-level spondylosis and left neural foraminal impingement at L5-S1.  These findings were described as stable or unchanged when compared to the August 2001 MRI report.  

The Veteran was afforded a VA neurosurgery consultation in June 2004.  He reported a past medical history significant for chronic low back pain for 18 years.   
A computed tomography scan dated June 2004 showed multi-level degenerative disease with mild bilateral foramen narrowing at L1, L2, L5, and S1.  Mild right foramen narrowing was also observed at L2-3 as was right paracentral disc protrusion at L2-3.  No significant canal stenosis was noted.  Electromyographic studies administered in July 2004 revealed chronic and active left S1 radiculopathy.  No evidence of right L2-S1 radiculopathy was found.  

The Veteran submitted a statement in support of his claim dated October 2005.  In particular, the Veteran indicated that the only time that he injured his back was in service and that his back gave him problems "constantly" since that time.  The Veteran also expressed the opinion that his currently diagnosed low back disability was related to his in-service injury.   

The Veteran submitted another statement in support of his claim dated April 2006.  Specifically, the Veteran indicated that he was treated in service for back problems which continued throughout his time in service.  The Veteran reported treatment of his back problems with Tylenol, heat, and muscle relaxers.  According to the Veteran, his back still bothered him.  

In a July 2010 VA neurosurgery consultation report, the Veteran reported a history of chronic back pain for the past 20 to 30 years.  He also reported radiating leg pain and pain in the right groin.  The Veteran agreed to undergo bilateral compression surgery at L2 and a foraminectomy with interspinous spacer placement.  The Veteran subsequently underwent preoperative testing for this surgical procedure, but the procedure was not performed due to problems with his heart.    

The Veteran was afforded a VA spine examination in October 2010.  According to the Veteran, he sustained injury to his low back in 1988 while lifting a heavy object in service.  The Veteran subsequently reported an 18 to 22-year history of chronic back problems.  The Veteran worked as a maintenance man on a part-time basis since retirement from service.  The diagnosis was chronic lumbar sprain with multi-level disc disease, spinal stenosis, and spondylosis with a history of bilateral sciatica, most prominent on the left.  In the examiner's opinion, it was "less likely than not" that the Veteran's current back disability was related to service or to his reported continuity of symptoms.  The examiner described the Veteran's complaints as "genuine and real," but noted that the Veteran's 1981 in-service treatment for lumbar strain was "isolated."  In reaching this conclusion, the examiner noted that the Veteran was not followed for further complaints in service and was not seen again until 2001, many years after retirement from service.

The Veteran was afforded another VA spine examination in April 2012.  The examiner noted that the Veteran's service treatment records were significant for low back pain in March 1981.  It was also noted that the Veteran worked after retirement from service as a maintenance man and security guard.  According to the examiner, the Veteran's past medical history was significant for lumbar degenerative disc disease since 2000, and left lower extremity radiculopathy since 2004, and right lower extremity radiculopathy since 2012.  The diagnosis was degenerative disc disease with bilateral lower extremity radiculopathy.  According to the examiner, this disability was "less likely as not" related to the Veteran's period of active duty, to include his in-service treatment for lumbosacral strain.  Specifically, the examiner noted that the Veteran's in-service treatment for lumbar strain was isolated in that there was no other medical treatment for this injury.  Therefore, the examiner determined that it was reasonable to conclude that this in-service injury resolved.  Further, the examiner noted that the Veteran's medical records were essentially silent for back problems until 2001, nearly 10 years after retirement from service.  At that time in 2001, the Veteran reported having a less than one year history of back pain.  The examiner also found that the Veteran's body habitus of being overweight and post-service occupations of a bodyguard and maintenance man were high-risk occupations for low back injuries.         

The preponderance of the evidence is against a finding of service connection for a low back disability in this case.  While the Veteran was treated in service for lumbosacral strain in March 1981, subsequently dated service treatment records were negative for a diagnosis of or treatment for a low back disability.  The Board is also aware that the Veteran has alleged treatment for a back disability in March 1988, but service treatment records on this date show subjective complaints of left-sided flank pain starting that morning, and a diagnosis of abdominal wall muscle pain.  

It is unclear from the evidence of record whether the Veteran was afforded a physical examination and clinical evaluation prior to retirement from service.  However, VA general medical and neurological examinations administered within one year after retirement from service were negative for a diagnosis of or treatment for a back disability.  Similarly, there is no evidence of arthritis within one year after retirement from service.  Moreover, VA examinations in 1994 and 1996 revealed no findings or complaints of a back disorder.  Instead, the first pertinent post-service evidence of a low back disability is dated 2001, approximately 10 years after retirement from service, over 20 years since the in-service injury.  The lapse of time between retirement from active service and onset of the Veteran's low back disability is evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Furthermore, although there is evidence of currently diagnosed low back disability, there is no evidence of record, other than the Veteran's own statements, linking this disability to his period of active service or any incident therein.  Rather, VA examiners in October 2010 and April 2012 determined that the Veteran's currently diagnosed low back disability was less likely as not related to his in-service back injury or to his reported continuity of symptoms.  Both examiners noted that the Veteran's in-service treatment for lumbosacral strain was isolated in that there was no other medical treatment for this injury following this incident.  The examiners also noted that the first post-service evidence of a low back disability was dated 2001, many years after retirement from service.  The April 2012 VA examiner, in particular, noted that in 2001, the Veteran reported having a less than one year history of back pain.  The April 2012 VA examiner also found that the Veteran's body habitus and post-service occupations were high-risk occupations for low back injuries.  The Board finds the October 2010 and April 2012 VA examination reports to be highly probative evidence on the issue of service connection because the examiners provided a rationale and relied on professional training and expertise as well as an interview with and examination of the Veteran.  The examiners also reviewed the claims file, including pertinent medical history from the Veteran, before reaching these conclusions.  Moreover, the competent, credible, and probative evidence does not otherwise show that the currently diagnosed low back disability originated in service or was the result of an injury or disease that was incurred in service.

The Veteran is capable of observing symptoms related to his back disability, if any, and the Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, the Veteran's statements are not competent evidence sufficient to establish the cause of such disability, and the relationship to service, if any.  In some cases, lay evidence may be competent and probative evidence of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1315 (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  However, medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  The cause of back disabilities cannot be made by the Veteran as a lay person based on mere personal observation, i.e., perceived by visual observation or by any other of the senses.  A back disability, to include degenerative joint and disc disease, is not a simple disorder that the Veteran is competent to identify.  Therefore, the Veteran's assertions are not competent evidence to establish the cause of his current back disability.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

To the extent that the Veteran reports a continuity of back pain since service, pain is not a disability for which compensation is awarded.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (noting that there must be a diagnosis of an underlying disability to establish a claim for service connection).  The October 2010 and April 2012 VA medical examiners took into account the Veteran's reports of continuous symptoms following service, but did not find a relationship between a current back disability and the Veteran's military service.  

In this, and in other cases, only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only medical opinions of record concerning the etiology of the Veteran's current low back disorder are negative to his claim.  Accordingly, service connection for a low back disability is not warranted.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the competent and probative evidence is against the Veteran's claim for entitlement to service connection for a low back disability, the doctrine is not applicable in this case.


ORDER

Service connection for a low back disability is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


